PER CURIAM.
Appellant appeals a denial of attorney’s fees under Section 45.061(2), Florida Statutes (1993). We affirm.
We address appellant’s issue concerning whether the offer of settlement was reasonably rejected. Here, the trial court, after presiding over the trial, determined “[f]rom all of the information available to the Court, it is concluded that the plaintiff did not unreasonably reject the offer to settle the case for $10,000.” We consequently determine that the trial .court’s finding is supported by the evidence and that the trial court did not abuse its discretion. Thereupon, the order appealed is affirmed. § 45.061(2), Fla.Stat. (1993).
Affirmed.